DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,396,896.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
With regard claim 8, claim 17 of US 10,396,896 discloses all of the subject matter as described in the above paragraph except for specifically teaching the nDSQ symbols including a first nDSQ symbol; and the second segment comprising an error indication based on a parity check.
However, claim 17 of US 10,396,896 teaches a channel for receiving nDSQ symbols. It is clear that the channel receives many nDSQ symbols and any of the nDSQ symbols can be considered as the first nDSQ symbol.
In addition, claim 17 of US 10,396,896 further teaches that a decoder configured to process the second segment to generate an error indication based at least on a parity check. It is clear that the error indication is generated from the second segment based on the parity check. It is concluded that the second segment comprising an error indication based on a parity check.
Claim 17 of U.S. Patent No. 10,396,896 and instant application recites the limitations—
U.S. Patent No. 10,396,896
Instant Application
Claim 17

quadrature amplitude modulation (nDSQ) coded signals for pulse amplitude modulation with m levels (PAMm), the communication device coupled with the network, the communication device comprising:



clock signals;

an analog-to-digital converter (ADC) for converting the analog signals to nDSQ symbols.
an analog to digital convert (ADC) for converting incoming signals to nDSQ symbols;
a channel for receiving nDSQ symbols;
a channel for receiving nDSQ symbols, the nDSQ symbols including a first nDSQ symbol;
a splicer configured to divide the nDSQ symbol into a first segment representing most significant bits (MSBs) and a second segment representing least significant bits (LSBs);
a first splicer configured to divide the nDSQ symbol into a first segment representing most significant bits (MSBs) and a second segment representing least significant bits (LSBs), the second segment 

indication based at least on a parity check;
a decoder configured to processes the second segment and to generate the error indication based at least on parity violation; and
a multiplexer configured to generate PAM (m/2) data using the first segment and the error indication; and
a multiplexer configured to generate PAM (m/2) data using the first segment and the error indication.
a de-mapping module configured to map the PAM (m/2) data to the MSBs bits;

wherein n is associated with a number of dimensions and is 2 or greater, and m is 2 or greater.



Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,135,535. Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
With regard claim 8, US 10,396,896 discloses all of the subject matter as described in the above paragraph except for specifically teaching the second segment comprising an error indication based on a parity check.
However, claim 17 of US 10,396,896 further teaches that a decoder configured to process the second segment to generate an error indication based at least on a parity check. It is clear that the error indication is generated from the second segment based on the parity check. It is concluded that the second segment comprising an error indication based on a parity check.
Claim 17 of U.S. Patent No. 10,396,896 and instant application recites the limitations—
U.S. Patent No. 10,135,535
Instant Application
Claim 17
A communication device for processing n-dimensional double square 
quadrature amplitude modulation (nDSQ) coded signals for pulse amplitude modulation with m levels (PAMm), the communication device coupled with the network, the communication device comprising:
Claim 8 
The receiver device in a leaf-spine data communication system, the receiver device comprising:
an analog-to-digital converter (ADC) for converting the analog signals to nDSQ symbols.
an analog to digital convert (ADC) for converting incoming signals to nDSQ symbols;

a channel for receiving nDSQ symbols, the nDSQ symbols including a first nDSQ symbol;
a PAMm splicer configured to divide the nDSQ symbol into a first segment representing most significant bits (MSBs) and a second segment representing least significant bits (LSBs);
a first splicer configured to divide the nDSQ symbol into a first segment representing most significant bits (MSBs) and a second segment representing least significant bits (LSBs), the second segment comprising an error indication based on a parity check;
a decoder configured to processes the second segment and to generate an error indication based at least on parity violation;
a decoder configured to processes the second segment and to generate the error indication based at least on parity violation; and
a multiplexer configured to generate PAM (m/2) data using the first segment and the error indication; and
a multiplexer configured to generate PAM (m/2) data using the first segment and the error indication.
a de-mapping module configured to map the PAM (m/2) data to the MSBs bits;





It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2005/0099325 is cited because they are put pertinent to the technique for improving the quality of digital signals in a multi-level signaling system. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/